Citation Nr: 1232342	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-40 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than May 20, 1998, for a grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an extraschedular rating in excess of 50 percent for PTSD.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel




INTRODUCTION

The Veteran served on active duty from June 1944 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2011, the Board granted a schedular initial rating of 50 percent for PTSD, effective for the entire appeal period from May 1998, and remanded for development the issues of entitlement to an extraschedular rating in excess of 50 percent for PTSD and entitlement to an earlier effective date for the grant of service connection for PTSD.  The requested development has been completed and the issues returned for adjudication.  For reasons set forth in greater detail below, the issue of an effective date earlier than May 20, 1998, for a grant of service connection for posttraumatic stress disorder (PTSD) remains as listed on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 1946 rating decision, the RO denied service connection for a nervous condition.  The Veteran did not appeal and no new and material evidence was submitted within the appeal period.

2.  The Veteran was granted service connection for PTSD with an initial 10 percent disability rating effective May 20, 1998, in an August 1998 rating decision. 

3.  The Veteran filed a Notice of Disagreement that was limited to the disability rating, to that decision in February 1999.  

4.  The Veteran did not file another Notice of Disagreement within one year of the notice of the August 1998 rating decision and no new and material evidence was submitted within the appeal period.

5.  The Veteran has not moved for revision of the November 1946 rating decision or the August 1998 rating decision on the basis of clear and unmistakable error. 

6.  The schedular criteria for evaluation of the Veteran's PTSD disability is adequate and there is not an exceptional or unusual disability picture associated with that disorder, with such related factors as a resulting marked interference with employment, warranting the assignment of an extraschedular evaluation.


CONCLUSIONS OF LAW

1.  The November 1946 rating decision is final.  38 U.S.C. § 709 (1946), Veterans Regulation No. 2(a), Part II, Par. III Veterans Administration Regulation 1008; currently. 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The August 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  The Veteran's freestanding claim for an effective date prior to May 20, 1998, for the grant of service connection for PTSD, is not authorized by law.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

4.  The criteria for the assignment of an extraschedular rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). 

As the outcome of the appeal for an earlier effective date for the grant of service connection for PTSD turns on the law and not the evidence, the notice and duty to assist provisions are inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  There is no reasonable possibility that any further assistance would aid the appellant in substantiating this claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2011). 

As to the appeal regarding whether extraschedular rating in excess of 50 percent for PTSD is warranted, the Board notes pursuant to the September 2011 remand, the Veteran was furnished notice in September 2011 pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), of the information and evidence needed to substantiate a claim for an extraschedular rating, and although he did not provide any additional evidence in support of his claim, the AMC obtained current VA treatment reports and readjudicated the claim in substantial compliance with the remand order.  All of the actions sought by the Board through its recent remand were accomplished and there is no contrary argument advanced by the Veteran or on his behalf.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the issue on appeal, the Board is required to ensure that the VA's duties to notify and assist set out in the VCAA have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification in this case was accomplished by way of the RO's letters, dated in July 2004, July 2009, and the AMC's letter, dated in September 2011, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (i.e., the RO) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, full VCAA notice was furnished to the Veteran-appellant long after the RO's initial adjudication, in contravention of Pelegrini.  However, any deficiency in the timing of the notice provided was cured by the VA's issuance of full VCAA notice, followed by its entry of a supplemental statement of the case in June 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case or supplemental statement of the case to cure timing of notification defect). 

Finally, all pertinent examination and treatment records have been obtained and made a part of the Veteran's claims folder to the extent that such records have been adequately identified or are otherwise available.  The evidence of record includes various examination and treatment records compiled by VA and non-VA sources, including the reports of multiple VA medical examinations and statements from attending medical personnel.  Also of record are lay statements.  Findings from the VA medical evaluations undertaken and the other evidence on file are sufficiently detailed and comprehensive in scope so as to permit the Board to address the question of whether an extraschedular rating is warranted and the Veteran has not contended otherwise.  Under these circumstances, no further actions are necessary for compliance with the VA's duty to assist, to include providing an additional medical examination or opinion. 

In view of the foregoing, the Board finds that VA has satisfied its duties under the VCAA and may proceed to adjudicate the merits of the issue presented on appeal. 

Earlier Effective Date for Service Connection for PTSD

By way of background, the Veteran submitted a claim in September 1946 seeking service connection for a nervous condition.  A November 1946 rating decision denied service connection for a nervous condition.  The Veteran did not submit a Notice of Disagreement within one year of that November 1946 rating decision, nor was any new and material evidence submitted within the appeal period and the rating decision is final.  38 U.S.C. § 709 (1946), Veterans Regulation No. 2(a), Part II, Par. III Veterans Administration Regulation 1008; currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

On May 20, 1998, the Veteran submitted a claim seeking entitlement to service connection for PTSD and an increased disability rating for another service-connected disability.  Following development, the RO granted service connection for PTSD in an August 1998 rating decision, making the grant effective May 20, 1998, which was the date the claim had been received.  This decision was not appealed, and no new and material evidence was submitted within the appeal period and it is now final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  After additional development, the RO issued a December 1998 rating decision that continued the disability rating then assigned 10 percent.  In February 1999 the Veteran submitted a statement requesting reconsideration of the disability rating assigned.  (The Board found this submission to be a notice of disagreement in its September 2011 decision).  The February 1999 statement by the Veteran made no reference to the effective date of the grant of service connection.  However in an October 1999 statement, the Veteran requested 1946 for the effective date of the grant of service connection.  In rating letters dated in April 2000 and August 2000, both of which included appeal rights enclosures, the RO denied an earlier effective date for the grant of service connection for PTSD.  The Veteran did not disagree or submit any material evidence within one year of either the April 2000 or August 2000 RO decisions.  Indeed the next submission from the Veteran was date-stamped as received by the RO in August 2002 and entailed a statement of financial hardship from the Veteran's congressional representative.

The Veteran essentially contends that an effective date in 1946, when he was denied compensation for a nervous condition, should be assigned for the grant of service connection for PTSD. 

Governing law provides that the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year after separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 
38 C.F.R. § 3.400 (b)(2)(i). 

The Veteran's claim for service connection for PTSD was received by VA on May 20, 1998.  In an August 1998 decision, the Ro granted service connection and assigned a disability rating.  The Veteran did not appeal this decision (finding that the effective date of the grant of service connection was May 20, 1998), and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Board observes that the Veteran did submit a February 1999 disagreement to the rating decision; however that disagreement was specifically only with regard to the rating itself, as the Veteran contended his disability warranted a higher rating.  

As discussed above, the Veteran did submit an October 1999 statement requesting a 1946 effective date for the grant of service connection for PTSD; however the RO responded in two letters, dated in April 2000 and August 2000, denying the request for an earlier effective claim and providing the Veteran his appeal rights.  The Board observes that the November 2000 letter explained the issue of finality and set forth what would be required of a Clear and Unmistakable Error claim (CUE) should the Veteran submit such a claim regarding the original 1946 rating decision.  The Veteran did not appeal or submit any response to the November 2000 letter within one year.  

In August 2003 and June 2004, the Veteran claimed an earlier effective date for the grant of service connection prior to May 20, 1998, contending that 1946 was the appropriate date for the grant of service connection for PTSD.  The Veteran essentially contends that his 1946 claim for a nervous condition was in fact a claim for PTSD and that his 1946 claim triggered the statutory presumption for psychoses.  See 38 C.F.R. §§ 3.307. 3.309.   

The United States Court of Appeals for Veterans Claims (Court) has held that once a decision assigning, or affirming the assignment of, an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO or Board decision.  See Rudd v. Nicholson, 
20 Vet. App. 296, 299 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.   

Further, the Court held in Rudd that once an effective date has become final (by way of an RO or Board decision), a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-1404 (2011).  Following the September 2011 remand, the Veteran was notified as well in September 2011 of the opportunity to articulate each and every CUE of fact and law in the 1946 rating decision that he identified and to why the outcome would have been manifestly different but for the claimed factual and legal errors.  The Veteran did not respond to the September 2011 notice; therefore, no CUE claim has been raised.  

Here, the Veteran's new claim for entitlement to an earlier effective date was filed after a final RO decision.  The Court made it abundantly clear in Rudd that under these circumstances dismissal is required due to the lack of a proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal as to this issue.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In light of the above, the Veteran's freestanding claim for an earlier effective date for the grant of service connection for PTSD seeks an outcome not provided by law.  When the law is dispositive against a claim, as here, the claim must be denied or the appeal terminated.  Id.   

An Extraschedular Rating Greater than 50 percent for PTSD

By way of background, the Veteran was granted service connection for PTSD in August 1998 with an initial disability rating of 10 percent, effective from the date of claim, May 1998.  After further development, a September 1999 rating decision granted a 30 percent disability rating, made effective from the date of claim, May 1998.  After additional statements and development, a December 2004 rating decision granted a 50 percent disability rating, effective from May 11, 2004.  There was also a July 2007 rating decision that granted a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU) effective May 11, 2004.  The staged rating for PTSD was eventually was appealed to the Board, which granted a 50 percent rating for the entire initial appeal period, from the May 1998 date of claim, in the board's September 2011 decision.  

That September 2011 decision also remanded to the AMC the issue of an extraschedular rating greater than 50 percent for PTSD.  The remand instructions required AMC to contact the Veteran, request certain evidence, and then readjudicate the issue of an initial extraschedular rating in excess of 50 percent for PTSD.  Further, only if AMC found the issue so warranted the action, was AMC to refer the matter to the Under Secretary for Benefits or VA's Director of the Compensation and Pension Service.  

The Board acknowledges the inartful notice given to the Veteran in the September 2011 letter from AMC that suggested AMC had already forwarded the claims file on to the Director of Compensation and Pension, while the Veteran was informed in the June 2011 supplemental statement of the case that AMC had determined such a referral was not warranted and it then denied extraschedular relief.  As inartful as that September 2011 notice had been, the Veteran was not prejudiced, as he had received a copy of the Board's decision and remand and had been notified of the terms of the remand order.  Further, the September 2011 notice that was mailed separately to the Veteran requested that he provide any additional information pertaining to interference with employment or frequent periods of hospitalization.  The Veteran did not respond.  Therefore, the Board finds that the original terms of the remand order have been sufficiently satisfied.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The issue as to whether an extraschedular rating greater than 50 percent for the Veteran's PTSD disability is warranted has returned then to the Board.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, after a complete review of all the evidence in the claims file, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for his PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology at all times during the pendency of the appeal.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." Specifically, there simply is no objective evidence that his PTSD, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment above that contemplated by the 50 percent disability rate at any time during the pendency of the appeal, or the during the period of time for which the Veteran has already been granted TDIU.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the record shows that the Veteran's PTSD has not caused any hospitalizations, upon discharge from the sole mental health hospitalization in 2001 the Veteran was assessed with an adjustment disorder with depressed mood, that he regularly has obtain group counseling and that he has sought some individual over the years.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that his PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating (50 percent) at any time during the pendency of the appeal, and the Veteran has been granted TDIU.  (A July 2007 rating decision granted TDIU effective May 11, 2004; however a March 2009 rating decision found CUE with the 2004 effective date and established the effective date for the TDIU as June 8, 2006).  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal. 







ORDER

The appeal for an effective date prior to May 20, 1998, for the grant of service connection for PTSD is dismissed.

Entitlement to an extraschedular rating in excess of 50 percent for PTSD is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


